  Case 1:19-cv-00497-RSK ECF No. 19-2 filed 12/04/19 PageID.1270 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JOHN WILLIAM GALLMEIER,                       :       Civil No. 1:19-cv-00497-RSK
                                              :
                        Plaintiff,            :       Hon. Ray Kent
         v.                                   :       United States Magistrate Judge
                                              :
ANDREW SAUL,                                  :
Commissioner of Social Security,              :
                                              :
                        Defendant.            :

                                           JUDGMENT

         Pursuant to Federal Rule of Civil Procedure 58, judgment is hereby entered for Plaintiff,

reversing the Commissioner’s final decision and remanding this action to Defendant for further

administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

Dated:    December 9, 2019

                                                /s/ Ray Kent
                                              _________________________
                                              Hon. Ray Kent
                                              United States Magistrate Judge




                                                  1
